Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s amendments filed 4/28/2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 (and 2, 4-6, 8-14 by dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains the negative limitation “wherein the particles do not contain activated alumina”.  There is no support for this limitation found in the specification.  Per MPEP 2171.05(i):  “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jenkins et al. (US PG Pub 2005/0175577).

Regarding claim 1, Jenkins discloses:
A pet litter comprising dried particles of compacted material, wherein the dried particles comprise expanded perlite (see at least paragraphs 0033, 0034, 0046, 0047, 0063, 0107 and 0122) and from about 20 wt. % to about 50 wt. % clay (see table below showing 37.5% bentonite clay in accordance with example 1 of paragraph 0107), the particles having a density of about 25.0 lb/ft3 to about 55.0 lb/ft3 (see table below applying intermediate amounts of example 1 of paragraph 0107 resulting in a density of 34 lb/ft^3) and wherein the particles do not contain activated alumina (see at least paragraphs 0066 and 0068).
The limitation “wherein the particles are compacted at a pressure from about 500 psi to about 1,300 psi” does not structurally define the pet litter and therefore the limitation does not have patentable weight.  The specification describes the pressures in the context of presence with water and clay, which are not found in claim 1.  The specification does not describe what distinct structural features are produced by the claimed pressure versus other methods and pressures.  Regardless, Jenkins paragraph 0036 discloses 1,000 psi.
	If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Component
lb/ft^3
% wt range
% wt ex1
wt
Alumina
40
0.1-25
0.25
10
Perlite
15
0-75
0.375
5.625
Bentonite
50
balance
0.375
18.75
 
 
 
 
34.375


Alternatively, although cited example 1 does include alumina in amount approaching zero, paragraphs 0066 and 068 teach that embodiments may use activated charcoal or other ingredients instead of alumina or no active ingredients at all.  Thus, It would have been obvious to one of ordinary skill in the art at the time of filing to make a pet litter without alumina.

Regarding claim 2, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles of compacted material have a moisture content from about 0.25 wt. % to about 10.0 wt % (see paragraph 0095).

Regarding claim 4, Jenkins discloses:
The pet litter of claim 3, wherein the clay is selected from the group consisting of swelling clay (paragraph 0033 discloses the clay to be bentonite, which is a swelling clay), non-swelling clay and mixtures thereof.

Regarding claim 5, Jenkins discloses:
The pet litter of claim 3, wherein the clay is selected from the group consisting of sodium bentonite, calcium bentonite and mixtures thereof (all bentonite is either sodium or calcium).

Regarding claim 6, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles of compacted material have a size from US sieve size 8 to 30 mesh (see paragraph 0095).

Regarding claim 8, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles comprise about 5 wt. % to about 15 wt. % of the expanded perlite (example 1 of paragraph 0107 discloses 0-75% additives, which can be perlite).

Regarding claim 9, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles have an attrition less than or about 5.0% (see at least claim 83).

Regarding claim 10, Jenkins discloses:
The pet litter of claim 1, wherein the litter is a non-clumping litter that does not contain a clumping agent (example 1 of paragraph 0107 does not contain a clumping agent as set forth in the rejection of claim 1).

Regarding claim 11, Jenkins discloses:
The pet litter of claim 1, wherein the litter is a clumping litter comprising a clumping agent (see paragraphs 0014 and 0052).

Regarding claim 12, Jenkins discloses:
The pet litter of claim 9, wherein the clumping agent is selected from the group consisting of bentonite (see at least paragraph 0033), guar gum (see paragraph 0052), starches, xanthan gum, gum Arabic, gum acacia, silica gel, and mixtures thereof.

Regarding claim 13, Jenkins discloses:
The pet litter of claim 1, further comprising an additive selected from the group consisting of an odor control agent (see at least paragraph 0049), a fragrance, an anti-microbial agent (see paragraph 0048), an anti-sticking agent, an agent for controlling pH, a dye, a coloring agent, a de-dusting agent, a disinfectant, and combinations thereof.

Regarding claim 14, Jenkins discloses:
The pet litter of claim 11, wherein the odor control agent is activated carbon (see at least paragraph 0049).

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered.  
The applicant argues that Jenkins requires activated alumina and that the “entirety of the disclosure in Jenkins is directed to compositions with improved malodor control, the odor control being attributed to the presence of activated alumina in particles”.  The examiner respectfully disagrees.  Paragraph 0066 describes “particles containing absorbent material and optionally performance-enhancing actives (activated alumina and/or other additives).”  Not only is a performance additive optionally included, it can be a material other than alumina.  Paragraph 0068 describes materials other than alumina that can be utilized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644